DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ amendment, filed on 08/23/2022, in response to claims 1 and 3-7 rejection from the non-final office action (05/26/2022), by argument only without claim amendment is entered and will be addressed below.
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered and is persuasive. The previous rejections are therefore withdrawn. However, a new reference is found and applied below.

Election/Restrictions
Claims 8-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group II and Species A, C-D, there being no allowable generic or linking claim.

Claim Interpretations
The “first deposition pattern portions between the first fixing portions and comprising a plurality of first pattern openings; and first rib portions between the first deposition pattern portions” of claim 4 (similarly for claim 5), the claim and the Specification did not define the deposition pattern has to be two dimensional matrix of holes, therefore, a row of holes can be considered as a “deposition pattern” and the regions between rows of holes can be considered as “rib portions”.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono et al. (US 20190352765, hereafter ‘765).
‘680 teaches all limitations of:
Claim 1: DEPOSITION MASK (title, the claimed “A mask assembly comprising”):
The deposition mask 1 includes a mask main body 11, a mask frame 12 supporting the mask main body 11, and an intermediate member 13 disposed between the mask main body 11 and the mask frame 12 (Figs. 1-2, [0022]), In the embodiment, in the mask frame 12, a total of four window portions 12a, two in the vertical direction and two in the horizontal direction, each corresponding to the shape of the mask main body 11 are formed ([0025]), The intermediate member 13 has a shape corresponding to the mask frame 12. Specifically, four window portions 13a are formed in the intermediate member 13, and the size of the window portion 13a is designed so as to be larger than that of the pattern portion 11a of the mask main body 11 and smaller than that of the window portion 12a of the mask frame 12 ([0026], the intermediate member 13 corresponds to the the claimed “a mask frame”, the claimed “a mask frame comprising a first mask opening and a second mask opening which are located side by side along a second direction and defined by a support bar located between the first mask opening and the second mask opening along the second direction”, note the support bar is the bar between the two neighboring openings 13a and 13a);
The mask main body 11 includes a pattern portion 11a formed with a pattern opening, and a frame portion 11b surrounding the pattern portion 11a ([0023]), the mask frame 12 to support a plurality of mask main bodies 11 ([0025], 2nd sentence, the claimed “a first split mask overlapping the first mask opening and comprising a plurality of first pattern openings passing through the first split mask in a third direction, the third direction corresponding to a thickness direction of the first split mask; and a second split mask overlapping the second mask opening”, Figs. 2-3 show the claimed “wherein the first split mask and the second split mask are spaced apart from each other in a region overlapping the support bar, and first and second sides of the first split mask are spaced apart from each other along a first direction, the first direction intersecting each of the second direction and the third direction, first and second sides of the second split mask are spaced apart along the first direction, and the first and second sides of the first split mask are aligned with the first and second sides of the second split mask, respectively, wherein the mask frame comprises: a first side extending in the first direction; a second side in parallel with the first side and spaced apart from the first side in the second direction; and the support bar disposed between the first side and the second side along the second direction”, see also illustration 1 below), 
FIG. 3 shows the joining points, in which a joining portion 22 of the intermediate member 13 and the mask frame 12 is disposed to be spaced outwardly from the mask main body 11 with respect to a joining portion 21 of the mask main body 11 and the intermediate member 13 ([0028], the claimed “-2-wherein the first split mask and the second split mask are directly welded to the support bar”).  

    PNG
    media_image1.png
    482
    680
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Support bar
between 1st 
side & 2nd side;
Split masks
spaced apart)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd 
sides
of 1st split
mask)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd 
sides
of 2nd split
mask aligned 
to 1st split 
mask)][AltContent: arrow][AltContent: textbox (1st side 
of the 
frame)][AltContent: textbox (2nd side 
of the 
frame)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd rib portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st rib portions)]


















  

Claim 3: Fig. 3 shows the claimed “wherein a first end of the first split mask overlaps the first side and a second end of the first split mask overlaps the support bar, and wherein a first end of the second split mask overlaps the support bar and a second end of the second split mask overlaps the second side”, see illustration below).  

    PNG
    media_image3.png
    256
    791
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Support bar
between 1st 
side & 2nd side;
Split masks
spaced apart)][AltContent: arrow][AltContent: textbox (1st end
of 1st split
mask)][AltContent: arrow][AltContent: textbox (2nd end
of 1st split
mask)][AltContent: textbox (1st end
of 2nd split
mask)][AltContent: textbox (2nd end
of 2nd split
mask)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st fixing
portions)][AltContent: arrow][AltContent: textbox (2nd fixing
portions)][AltContent: arrow]



















Claims 4-7: the above illustrations also show the claimed “wherein the first split mask comprises: first fixing portions overlapping the first side and the support bar, respectively; first deposition pattern portions between the first fixing portions and comprising the plurality of first pattern openings; and first rib portions between the first deposition pattern portions” of claim 4, “wherein the second split mask comprises: second fixing portions overlapping the second side and the support bar, respectively; 
second deposition pattern portions between the second fixing portions and comprising a plurality of second pattern openings; and second rib portions between the second deposition pattern portions” of claim 5, “wherein the first fixing portion overlapping the support bar and the second fixing portion overlapping the -3-support bar are adjacent to each other and spaced apart from each other in the region overlapping the support bar” of claim 6, and “wherein the first split mask comprises a first welding portion on the first fixing portion overlapping the first side, and a second welding portion on the first fixing portion overlapping the support bar, and wherein the second split mask comprises a third welding portion on the second fixing portion overlapping the support bar, and a fourth welding portion on the second fixing portion overlapping the second side”).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Previously cited US 20160301006 (Fig. 2), 20020102754 (Fig. 1), 20040142108 (Fig. 2) each teaches aligned split masks. 

US 20030221614 is cited for gap mask 160 (Fig. 10).

US 20020102754 (Fig. 1), US 20040021410 (Fig. 6), US 20160301006 (Figs. 1-3), and US 20040142108 (Fig. 2) each is cited for split mask arranged on frame with a 2 dimensional matrix opening. US 20120266813 is cited for rib 1012 and half etched portion 1014 (Fig. 10, [0097]). US 20110139069 is cited for the deposition pattern and rib portion (Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716